--------------------------------------------------------------------------------

EXHIBIT 10.19

PROMISSORY NOTE
(REVOLVING CREDIT)

$3,000,000.00

August 14, 2007



FOR VALUE RECEIVED, BEST CIRCUIT BOARDS, INC., a Texas corporation, and GLOBAL
INNOVATION CORP., a Delaware corporation (whether one or more, "Borrower"),
having an address at 901 Hensley Lane, Wylie, Texas 75098, hereby promises to
pay to the order of AMEGY BANK N.A., a national banking association (together
with its successors and assigns and any subsequent holders of this Promissory
Note, the "Lender"), as hereinafter provided, the principal sum of THREE MILLION
AND NO/100 DOLLARS ($3,000,000.00) or so much thereof as may be advanced by
Lender from time to time hereunder to or for the benefit or account of Borrower,
together with interest thereon at the Note Rate (as hereinafter defined), and
otherwise in strict accordance with the terms and provisions hereof.

ARTICLE I
DEFINITIONS

Section 1.1     DEFINITIONS. As used in this Promissory Note, the following
terms shall have the following meanings:

Applicable LIBOR Margin

: One and one-half percent (1.50%).



Applicable Rate

: LIBOR plus the Applicable LIBOR Margin.



Base Rate

: For any day, a rate of interest equal to the Prime Rate for such day.



Borrower

: As identified in the introductory paragraph of this Note.



Business Day

: A weekday, Monday through Friday, except a legal holiday or a day on which
banking institutions in Dallas, Texas are authorized or required by law to be
closed. Unless otherwise provided, the term "days" when used herein shall mean
calendar days.



Change

: (i) any change after the date of this Note in the risk-based capital
guidelines applicable to Lender or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Note that affects capital adequacy or the amount of capital
required or expected to be maintained by Lender or any entity controlling
Lender.



Charges

: All fees, charges and/or any other things of value, if any, contracted for,
charged, taken, received or reserved by Lender in connection with the
transactions relating to this Note and the other Loan Documents, which are
treated as interest under applicable law.



Debtor Relief Laws

: Title 11 of the United States Code, as now or hereafter in effect, or any
other applicable law, domestic or foreign, as now or hereafter in effect,
relating to bankruptcy, insolvency, liquidation, receivership, reorganization,
arrangement or composition, extension or adjustment of debts, or similar laws
affecting the rights of creditors.



Deed of Trust

: The Deed of Trust, Assignment of Rents, Security Agreement, and Fixture Filing
dated as of the date hereof, executed by Best Circuit Boards, Inc., as grantor,
to John G. Lingor, as trustee, for the benefit of Lender, as beneficiary,
relating to the Mortgaged Property. The indebtedness evidenced by this Note and
the obligations created hereby are secured by, among other things, the Deed of
Trust and the other Loan Documents.



Default Interest Rate

: A rate per annum equal to the Applicable Rate plus four percent (4%), but in
no event in excess of the Maximum Lawful Rate.



Event of Default

: Any event or occurrence described under Section 3.1 hereof.



Lender

: As identified in the introductory paragraph of this Note.



LIBOR Banking Day

: Any day on which commercial banks in the City of London, England are open for
business and dealing in offshore dollars.



LIBOR Determination Date

: A day that is three LIBOR Banking Days prior to the beginning of the relevant
LIBOR Interest Period.



LIBOR Interest Period

: A period of one, two or three months. The first day of the interest period
must be a LIBOR Banking Day. The last day of the interest period and the actual
number of days during the interest period will be determined by Lender using the
practices of the London inter-bank market.



LIBOR

: With respect to each LIBOR Interest Period, the rate (expressed as a
percentage per annum and adjusted as described in the last sentence of this
definition of LIBOR) for deposits in United States Dollars that appears on
Telerate Page 3750 (or the successor thereto) as of 11:00 a.m., London, England
time, on the related LIBOR Determination Date. If such rate does not appear on
such screen or service, or such screen or service shall cease to be available,
LIBOR shall be determined by Lender to be the offered rate on such other screen
or service that displays an average British Bankers Association Interest
Settlement Rate for deposits in United States Dollars (for delivery on the first
day of such LIBOR Interest Period) for a term equivalent to such LIBOR Interest
Period as of 11:00 a.m. on the relevant LIBOR Determination Date. If the rates
referenced in the two preceding sentences are not available, LIBOR for the
relevant LIBOR Interest Period will be determined by such alternate method or
reasonably selected by Lender. LIBOR shall be adjusted from time to time in
Lender's sole discretion for then-applicable reserve requirements, deposit
insurance assessment rates, marginal emergency, supplemental, special and other
reserve percentages, and other regulatory costs.



Loan Agreement

: The Loan Agreement dated August 15, 2006, as amended by (1) First Amendment to
Loan Agreement dated August 15, 2006, (2) Second Amendment to Loan Agreement
dated as of January 15, 2007, (3) Third Amendment to Loan Agreement dated as of
May 31, 2007, and (4) Fourth Amendment dated as of the date hereof, between
Lender and Borrower as such may be amended, renewed, extended and replaced from
time to time.



Loan Documents

: This Note, the Deed of Trust, the Loan Agreement, the Environmental Indemnity
Agreement, any assignment of rents, any financing statements, and such other
agreements, documents and instruments now or hereafter governing, securing or
guaranteeing any portion of the indebtedness evidenced by this Note, and/or the
Related Indebtedness or executed by Borrower or any other person or entity in
connection with the loan evidenced by this Note or in connection with the
payment of the indebtedness evidenced by this Note or the Related Indebtedness
or the performance and discharge of the obligations related hereto or thereto,
together with any and all renewals, modifications, amendments, restatements,
consolidations, substitutions, replacements, extensions and supplements hereof
or thereof.



Maturity Date

: August 13, 2008.



Maximum Lawful Rate

: The maximum lawful rate of interest which may be contracted for, charged,
taken, received or reserved by Lender in accordance with the applicable laws of
the State of Texas (or applicable United States federal law to the extent that
such law permits Lender to contract for, charge, take, receive or reserve a
greater amount of interest than under Texas law), taking into account all
Charges made in connection with the transaction evidenced by this Note and the
other Loan Documents.



Mortgaged Property

: That certain real property located in Collin County, Texas, as more
particularly described in the Deed of Trust, together with certain other rights,
estates, interests, collateral and benefits now or at any time hereafter
securing the payment of the indebtedness evidenced by this Note or the Related
Indebtedness, whether by virtue of the Loan Documents or otherwise.



Note

: This Promissory Note which renews and extends that certain promissory note
dated August  15, 2006, in the stated principal amount of $3,000,000.00 executed
by Borrower and payable to the order of Lender, and all modifications,
increases, replacements, renewals, and extensions hereof.



Note Rate

: The rate equal to the lesser of (a) the Maximum Lawful Rate or (b) the
Applicable Rate.



Payment Date

: The fifteenth (15th) day of each and every calendar month during the term of
this Note and the last day of each LIBOR Interest Period.



Prime Rate

: The rate of interest announced from time to time by Lender as its "base" or
"prime" rate of interest, which Borrower hereby acknowledges and agrees may not
be the lowest interest rate charged by Lender and is set by Lender in its sole
discretion, changing when and as said prime rate changes.



Related Indebtedness

: Any and all indebtedness paid or payable by Borrower to Lender pursuant to the
Loan Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, except such indebtedness which has been paid or is payable
by Borrower to Lender under this Note.



Any capitalized term used in this Note and not otherwise defined herein shall
have the meaning ascribed to each such term in the Loan Agreement. All terms
used herein, whether or not defined in Section 1.1 hereof, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.

ARTICLE II
PAYMENT TERMS

Section 2.1     PAYMENT OF PRINCIPAL AND INTEREST. All accrued but unpaid
interest on the principal balance of this Note outstanding from time to time
shall be payable on each Payment Date commencing September 15, 2007. The then
outstanding principal balance of this Note and all accrued but unpaid interest
thereon shall be due and payable on the Maturity Date. Borrower may from time to
time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of the Loan Documents; provided however, that
the total outstanding borrowings under this Note shall not at any time exceed
the principal amount stated above. The unpaid principal balance of this Note at
any time shall be the total amounts advanced hereunder by Lender less the amount
of principal payments made hereon by or for Borrower, which balance may be
endorsed hereon from time to time by Lender or otherwise noted in Lender's
records, which notations shall be, absent manifest error, conclusive evidence of
the amounts owing hereunder from time to time.

Section 2.2     APPLICATION. Except as expressly provided herein to the
contrary, all payments on this Note shall be applied in the following order of
priority: (i) the payment or reimbursement of any expenses, costs or obligations
(other than the outstanding principal balance hereof and interest hereon) for
which either Borrower shall be obligated or Lender shall be entitled pursuant to
the provisions of this Note or the other Loan Documents, (ii) the payment of
accrued but unpaid interest hereon, and (iii) the payment of all or any portion
of the principal balance hereof then outstanding hereunder, in the direct order
of maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any time and from time to time, to any of the items specified
in clauses (i), (ii) or (iii) above without regard to the order of priority
otherwise specified in this Section 2.2 and any application to the outstanding
principal balance hereof may be made in either direct or inverse order of
maturity.

Section 2.3     PAYMENTS. All payments under this Note made to Lender shall be
made in immediately available funds at 1807 Ross Avenue, Suite 400, Dallas,
Texas 75201 (or at such other place as Lender, in Lender's sole discretion, may
have established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 11:00 a.m. Dallas,
Texas time at said place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Lender on a
day other than a Business Day or after 11:00 a.m. Dallas, Texas time on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day. Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.

Section 2.4     RATE, ETC. Subject to the terms and conditions set forth below,
the unpaid principal of this Note shall bear interest at the Note Rate. Borrower
shall designate each LIBOR Interest Period by giving Lender written notice of
its selection before 11:00 a.m. (Dallas, Texas time) on the LIBOR Determination
Date, which selection shall be irrevocable, for each LIBOR Interest Period. No
LIBOR Interest Period may extend beyond the Maturity Date. If Borrower shall
fail to select a LIBOR Interest Period the unpaid principal balance of this Note
shall bear interest at LIBOR plus the Applicable LIBOR Margin for successive
LIBOR Interest Periods of one month each until Borrower selects another LIBOR
Interest Period in accordance with the terms hereof. If an Event of Default has
occurred and is continuing, the option to select LIBOR Interest Periods shall
terminate, and this Note shall bear interest in accordance with Section 2.9 of
this Note. The determination by Lender of the Note Rate shall, in the absence of
manifest error, be conclusive and binding in all respects. Notwithstanding
anything contained herein to the contrary, if (i) at any time, Lender determines
(which determination shall be conclusive in the absence of manifest error) that
any applicable law or regulation or any change therein or the interpretation or
application thereof or compliance therewith by Lender (A) prohibits, restricts
or makes impossible the charging of interest based on LIBOR or (B) shall make it
unlawful for Lender to make or maintain the indebtedness evidenced by this Note
in eurodollars, or (ii) at the time of or prior to the determination of LIBOR,
Lender determines (which determination shall be conclusive in the absence of
manifest error) that by reason of circumstances affecting the London interbank
market generally, (A) deposits in United States Dollars in the relevant amounts
and of the relevant maturity are not available to Lender in the London interbank
market, (B) LIBOR does not adequately and fairly reflect the cost to Lender of
making or maintaining the loan, due to changes in administrative costs, fees,
tariffs and taxes and other matters outside of Lender's reasonable control, or
(C) adequate and fair means do not or will not exist for determining LIBOR as
set forth in this Note, then Lender shall give Borrower prompt notice thereof,
and this Note shall bear interest, and continue to bear interest until Lender
determines that the applicable circumstance described in the foregoing clauses
(i) (A) or (B) or (ii) (A), (B) or (C) no longer pertains, at the Base Rate
(adjusted as may be necessary by Lender to correspond as closely as possible to
the Applicable Rate existing on the date of Lender's determination set forth in
(i) or (ii) above), which Base Rate shall adjust from time to time as and when
the Prime Rate changes.

Section 2.5     COMPUTATION PERIOD. Interest on the indebtedness evidenced by
this Note shall be computed on the basis of a three hundred sixty (360) day year
and shall accrue on the actual number of days elapsed for any whole or partial
month in which interest is being calculated. In computing the number of days
during which interest accrues, the day on which funds are initially advanced
shall be included regardless of the time of day such advance is made, and the
day on which funds are repaid shall be included unless repayment is credited
prior to the close of business on the Business Day received as provided in
Section 2.3 hereof.

Section 2.6     PREPAYMENT. Borrower shall have the right to prepay, at any time
and from time to time without fee, premium or penalty (except as noted below),
all or any portion of the outstanding principal balance hereof, provided,
however, that such prepayment shall also include any and all accrued but unpaid
interest on the amount of principal being so prepaid through and including the
date of prepayment, plus any other sums which have become due to Lender under
the other Loan Documents on or before the date of prepayment, but which have not
been fully paid.

Section 2.7     UNCONDITIONAL PAYMENT. Borrower is and shall be obligated to pay
all principal, interest and any and all other amounts which become payable under
this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

Section 2.8     PARTIAL OR INCOMPLETE PAYMENTS. Remittances in payment of any
part of this Note other than in the required amount in immediately available
funds at the place where this Note is payable shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Lender in full in accordance herewith and shall be made
and accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or banks.
Acceptance by Lender of any payment in an amount less than the full amount then
due shall be deemed an acceptance on account only, and the failure to pay the
entire amount then due shall be and continue to be an Event of Default in the
payment of this Note.

Section 2.9     DEFAULT INTEREST RATE, ETC. For so long as any Event of Default
exists under this Note or under any of the other Loan Documents, regardless of
whether or not there has been an acceleration of the indebtedness evidenced by
this Note, and at all times after the maturity of the indebtedness evidenced by
this Note (whether by acceleration or otherwise), and in addition to all other
rights and remedies of Lender hereunder, interest shall accrue on the
outstanding principal balance hereof at the Default Interest Rate, and such
accrued interest shall be immediately due and payable. Borrower acknowledges
that it would be extremely difficult or impracticable to determine Lender's
actual damages resulting from any late payment or Event of Default, and such
late charges and accrued interest are reasonable estimates of those damages and
do not constitute a penalty.

ARTICLE III
EVENT OF DEFAULT AND REMEDIES

Section 3.1     EVENT OF DEFAULT. The occurrence or happening, at any time and
from time to time, of any event or condition which constitutes an Event of
Default under the Loan Agreement shall immediately constitute an "Event of
Default" under this Note.

Section 3.2     REMEDIES. Upon the occurrence of an Event of Default, Lender
shall have the immediate right, at the sole discretion of Lender and without
notice, demand, presentment, notice of nonpayment or nonperformance, protest,
notice of protest, notice of intent to accelerate, notice of acceleration, or
any other notice or any other action (ALL OF WHICH BORROWER HEREBY EXPRESSLY
WAIVES AND RELINQUISHES) (i) to declare the entire unpaid balance of the
indebtedness evidenced by this Note (including, without limitation, the
outstanding principal balance hereof, including all sums advanced or accrued
hereunder or under any other Loan Document, and all accrued but unpaid interest
thereon) at once immediately due and payable (and upon such declaration, the
same shall be at once immediately due and payable) and may be collected
forthwith, whether or not there has been a prior demand for payment and
regardless of the stipulated date of maturity, (ii) to foreclose any liens and
security interests securing payment hereof or thereof (including, without
limitation, any liens and security interests covering any portion of the
Mortgaged Property), and (iii) to exercise any of Lender's other rights, powers,
recourses and remedies under this Note, under any other Loan Document, or at law
or in equity, and the same (w) shall be cumulative and concurrent, (x) may be
pursued separately, singly, successively, or concurrently against Borrower or
others obligated for the repayment of this Note or any part hereof, or against
any one or more of them, or against the Mortgaged Property, at the sole
discretion of Lender, (y) may be exercised as often as occasion therefor shall
arise, it being agreed by Borrower that the exercise, discontinuance of the
exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and (z) are intended to be, and shall be, nonexclusive. All rights and
remedies of Lender hereunder and under the other Loan Documents shall extend to
any period after the initiation of foreclosure proceedings, judicial or
otherwise, with respect to the Mortgaged Property or any portion thereof.
Without limiting the provisions of Section 4.18 hereof, if this Note, or any
part hereof, is collected by or through an attorney-at-law, Borrower agrees to
pay all reasonable costs and expenses of collection, including, but not limited
to, reasonable Lender's attorneys' fees, whether or not any legal action shall
be instituted to enforce this Note. This Note is also subject to acceleration as
provided in the Loan Agreement.

ARTICLE IV
GENERAL PROVISIONS

Section 4.1     NO WAIVER; AMENDMENT. No failure to accelerate the indebtedness
evidenced by this Note by reason of an Event of Default hereunder, acceptance of
a partial or past due payment, or indulgences granted from time to time shall be
construed (i) as a novation of this Note or as a reinstatement of the
indebtedness evidenced by this Note or as a waiver of such right of acceleration
or of the right of Lender thereafter to insist upon strict compliance with the
terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted under this Note, under any of the other
Loan Documents or by any applicable laws. Borrower hereby expressly waives and
relinquishes the benefit of any statute or rule of law or equity now provided,
or which may hereafter be provided, which would produce a result contrary to or
in conflict with the foregoing. The failure to exercise any remedy available to
Lender shall not be deemed to be a waiver of any rights or remedies of Lender
under this Note or under any of the other Loan Documents, or at law or in
equity. No extension of the time for the payment of this Note or any installment
due hereunder, made by agreement with any person now or hereafter liable for the
payment of this Note, shall operate to release, discharge, modify, change or
affect the original liability of Borrower under this Note, either in whole or in
part, unless Lender specifically, unequivocally and expressly agrees otherwise
in writing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change, or
modification is sought.

Section 4.2     WAIVERS. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS
TO THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE
AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION. BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.

Section 4.3     INTEREST PROVISIONS.

(a)     Savings Clause. It is expressly stipulated and agreed to be the intent
of Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the indebtedness
evidenced by this Note and the Related Indebtedness (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to this
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, (ii) contracted for, charged,
taken, reserved or received by reason of Lender's exercise of the option to
accelerate the maturity of this Note and/or the Related Indebtedness, or
(iii) Borrower will have paid or Lender will have received by reason of any
voluntary prepayment by Borrower of this Note and/or the Related Indebtedness,
then it is Borrower's and Lender's express intent that all amounts charged in
excess of the Maximum Lawful Rate shall be automatically canceled, ab initio,
and all amounts in excess of the Maximum Lawful Rate theretofore collected by
Lender shall be credited on the principal balance of this Note and/or the
Related Indebtedness (or, if this Note and all Related Indebtedness have been or
would thereby be paid in full, refunded to Borrower), and the provisions of this
Note and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if this Note has been
paid in full before the end of the stated term of this Note, then Borrower and
Lender agree that Lender shall, with reasonable promptness after Lender
discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Lawful Rate, either refund such excess interest to
Borrower and/or credit such excess interest against this Note and/or any Related
Indebtedness then owing by Borrower to Lender. Borrower hereby agrees that as a
condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against this Note and/or the Related Indebtedness then owing by
Borrower to Lender. All sums contracted for, charged, taken, reserved or
received by Lender for the use, forbearance or detention of any debt evidenced
by this Note and/or the Related Indebtedness shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of this Note and/or the Related Indebtedness (including any and
all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of this Note and/or the Related Indebtedness does
not exceed the Maximum Lawful Rate from time to time in effect and applicable to
this Note and/or the Related Indebtedness for so long as debt is outstanding. In
no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to this Note and/or any of the Related Indebtedness.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

(b)     Ceiling Election. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on the Note
and/or any other portion of the Indebtedness, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for
the purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

Section 4.4     USE OF FUNDS. Borrower hereby warrants, represents and covenants
that (i) the loan evidenced by this Note is made to Borrower solely for the
purpose of acquiring or carrying on a business or commercial enterprise, (ii)
all proceeds of this Note shall be used only for business and commercial
purposes, and (iii) no funds disbursed hereunder shall be used for personal,
family, agricultural or household purposes.

Section 4.5     FURTHER ASSURANCES AND CORRECTIONS. From time to time, at the
request of Lender, Borrower will (i) promptly correct any defect, error or
omission which may be discovered in the contents of this Note or in any other
Loan Document or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver, record and/or file (or cause to be executed, acknowledged,
delivered, recorded and/or filed) such further documents and instruments
(including, without limitation, further deeds of trust, security agreements,
financing statements, continuation statements and assignments of rents) and
perform such further acts and provide such further assurances as may be
necessary, desirable, or proper, in Lender's opinion, (A) to carry out more
effectively the purposes of this Note and the Loan Documents and the
transactions contemplated hereunder and thereunder, (B) to confirm the rights
created under this Note and the other Loan Documents, (C) to protect and further
the validity, priority and enforceability of this Note and the other Loan
Documents and the liens and security interests created thereby, and (D) to
subject to the Loan Documents any property of Borrower intended by the terms of
any one or more of the Loan Documents to be encumbered by the Loan Documents;
and (iii) pay all costs in connection with any of the foregoing.

Section 4.6     WAIVER OF JURY TRIAL. BORROWER, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS NOTE OR
ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

Section 4.7     GOVERNING LAW; SUBMISSION TO JURISDICTION. This Note is executed
and delivered as an incident to a lending transaction negotiated and consummated
in Dallas County, Texas, and shall be governed by and construed in accordance
with the laws of the State of Texas. Borrower, for itself and its successors and
assigns, hereby irrevocably (i) submits to the nonexclusive jurisdiction of the
state and federal courts in Texas, (ii) waives, to the fullest extent permitted
by law, any objection that it may now or in the future have to the laying of
venue of any litigation arising out of or in connection with this Note or any
Loan Document brought in the District Court of Dallas County, Texas, or in the
United States District Court for the Northern District of Texas, (iii) waives
any objection it may now or hereafter have as to the venue of any such action or
proceeding brought in such court or that such court is an inconvenient forum,
and (iv) agrees that any legal proceeding against any party to any of the Loan
Documents arising out of or in connection with any of the Loan Documents may be
brought in one of the foregoing courts. Borrower hereby agrees that service of
process upon Borrower may be made by certified or registered mail, return
receipt requested, at its address specified herein. Nothing herein shall affect
the right of Lender to serve process in any other manner permitted by law or
shall limit the right of Lender to bring any action or proceeding against
Borrower or with respect to any of Borrower's property in courts in other
jurisdictions. The scope of each of the foregoing waivers is intended to be all
encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including, without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. Borrower acknowledges that these waivers are a material
inducement to Lender's agreement to enter into the agreements and obligations
evidenced by the Loan Documents, that Lender has already relied on these waivers
and will continue to rely on each of these waivers in related future dealings.
The waivers in this Section 4.7 are irrevocable, meaning that they may not be
modified either orally or in writing, and these waivers apply to any future
renewals, extensions, amendments, modifications, or replacements in respect of
any and all of the applicable Loan Documents. In connection with any litigation,
this Note may be filed as a written consent to a trial by the court.

Section 4.8     COUNTING OF DAYS. If any time period referenced hereunder ends
on a day other than a Business Day, such time period shall be deemed to end on
the next succeeding Business Day.

Section 4.9     RELATIONSHIP OF THE PARTIES. Notwithstanding any prior business
or personal relationship between Borrower and Lender, or any officer, director
or employee of Lender, that may exist or have existed, the relationship between
Borrower and Lender is solely that of debtor and creditor, Lender has no
fiduciary or other special relationship with Borrower, Borrower and Lender are
not partners or joint venturers, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.

Section 4.10     SUCCESSORS AND ASSIGNS. The terms and provisions hereof shall
be binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them. The terms "Borrower" and "Lender" as used hereunder shall be deemed
to include their respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them.

Section 4.11     JOINT AND SEVERAL LIABILITY. If Borrower consists of more than
one person or entity, each shall be jointly and severally liable to perform the
obligations of Borrower under this Note.

Section 4.12     TIME IS OF THE ESSENCE. Time is of the essence with respect to
all provisions of this Note and the other Loan Documents.

Section 4.13     HEADINGS. The Article, Section, and Subsection entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify, define, limit, amplify or be used in construing the text, scope or
intent of such Articles, Sections, or Subsections or any provisions hereof.

Section 4.14     CONTROLLING AGREEMENT. In the event of any conflict between the
provisions of this Note and the Deed of Trust, it is the intent of the parties
hereto that the provisions of the Loan Agreement shall control. In the event of
any conflict between the provisions of this Note and any of the other Loan
Documents (other than the Loan Agreement), it is the intent of the parties
hereto that the provisions of this Note shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of this Note and the other Loan
Documents and that this Note and the other Loan Documents shall not be subject
to the principle of construing their meaning against the party which drafted
same.

Section 4.15     NOTICES. All notices or other communications required or
permitted to be given pursuant to this Note shall be in writing and shall be
considered as properly given if (i) mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested, (ii) by
delivering same in person to the intended addressee, (iii) by delivery to a
reputable independent third party commercial delivery service for same day or
next day delivery and providing for evidence of receipt at the office of the
intended addressee, or (iv) by prepaid telegram, telex, telecopier or
telefacsimile transmission to the addressee. Notice so mailed shall be effective
upon its deposit with the United States Postal Service or any successor thereto;
notice sent by such a commercial delivery service shall be effective upon
delivery to such commercial delivery service; notice given by personal delivery
shall be effective only if and when received by the addressee; and notice given
by other means shall be effective only if and when received at the office or
designated place or machine of the intended addressee. For purposes of notice,
the addresses of the parties shall be as set forth herein; provided, however,
that either party shall have the right to change its address for notice
hereunder to any other location within the continental United States by the
giving of thirty (30) days' prior notice to the other party in the manner set
forth herein.

Section 4.16     SEVERABILITY. If any provision of this Note or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, then neither the remainder of this Note nor the
application of such provision to other persons or circumstances nor the other
instruments referred to herein shall be affected thereby, but rather shall be
enforced to the greatest extent permitted by applicable law.

Section 4.17     RIGHT OF SETOFF. In addition to all liens upon and rights of
setoff against the money, securities, or other property of Borrower given to
Lender that may exist under applicable law, Lender shall have and Borrower
hereby grants to Lender a lien upon and a right of setoff against all money,
securities, and other property of Borrower, now or hereafter in possession of or
on deposit with Lender, whether held in a general or special account or deposit,
for safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Borrower. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.

Section 4.18     COSTS OF COLLECTION. If any holder of this Note retains an
attorney-at-law in connection with any Event of Default or at maturity or to
collect, enforce, or defend this Note or any part hereof, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all reasonable costs and expenses of collection or incurred by such
holder or in any such suit or proceeding, including, but not limited to,
reasonable attorneys' fees.

Section 4.19     GENDER. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa.

Section 4.20     STATEMENT OF UNPAID BALANCE. At any time and from time to time,
Borrower will furnish promptly, upon the request of Lender, a written statement
or affidavit, in form satisfactory to Lender, stating the unpaid balance of the
indebtedness evidenced by this Note and the Related Indebtedness and that there
are no offsets or defenses against full payment of the indebtedness evidenced by
this Note and the Related Indebtedness and the terms hereof, or if there are any
such offsets or defenses, specifying them.

Section 4.21     ENTIRE AGREEMENT. THIS NOTE AND THE OTHER LOAN DOCUMENTS
CONTAIN THE FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR
ORAL, RELATIVE HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
SUPERSEDED AND TERMINATED HEREBY, AND THIS NOTE AND THE OTHER LOAN DOCUMENTS MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

Section 4.22     RENEWAL NOTE. This Note is executed in renewal and extension,
and not in extinguishment or novation, of that certain Promissory Note dated
Auguat 15, 2006 in the original principal amount of $3,000,000 made by Borrower
and payable to the order of Lender.

[The remainder of this page intentionally left blank.]

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

 

BORROWER

:  

 

 

BEST CIRCUIT BOARDS, INC.

 

a Texas corporation

 

 

 

By:

--------------------------------------------------------------------------------

 

Name:

--------------------------------------------------------------------------------

 

Title:

--------------------------------------------------------------------------------

     

GLOBAL INNOVATION CORP.

,  

a Delaware corporation

 

 

 

By:

--------------------------------------------------------------------------------

 

Name:

--------------------------------------------------------------------------------

 

Title:

--------------------------------------------------------------------------------



Address of Lender for purposes
of notice hereunder

:




1807 Ross Avenue, Suite 400
Dallas, Texas 75201